DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.
Applicant's election with traverse of claims 19-32 in the reply filed on 03/16/2021 is acknowledged.  The traversal is on the ground(s) that all the present claims fall under the category of “a product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process” and as such can be considered to have unity of invention.
The Examiner disagrees and points out that, as indicated on pages 3-4 of the Restriction requirement, a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and a process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
the basis of unity of invention (371 application); because the invention groups lack unity of invention relative to the shared technical features of claim 19, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites on line 6 “at least one geometrically defined cutting edge”; then further on line 9 “the cutting edge”; on lines 10-12 “at least one cutting edge is defined as an intersecting line between a rake face associated with at least one cutting edge and a first flank face associated with at least one cutting edge”; then further on line 13 “at least one cutting edge is assigned a negative rake angle…”.  The metes and bounds of the claim are not clear since it is unclear how many cutting edges are being set forth.  Are there four?  Or are the claimed limitations relating to the specific structure of the “cutting edge” are for “the at least one cutting edge” as recited on line 6.

Claim 20 recites on lines 2 and 3 “the cutting edge”.  Similarly, it is unclear if this “cutting edge” of claim 20 is the same “at least one cutting edge” as previously set forth on claim 19.  For purposes of expediting prosecution “the cutting edge” of lines 2 and 3 respectively, on claim 20, will be interpreted as –the at least one cutting edge--.  Further clarification is needed.
Claim 21 recites on line 3 “a cutting edge profile of at least one cutting edge”.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth “a cutting edge profile” and “at least one cutting edge”; it is unclear if the “cutting edge profile” and the “at least one cutting edge” of claim 21 are additional to the ones claimed on claim 19 or not.  For purposes of expediting prosecution “a cutting edge profile” and “at least one cutting edge” of claim 21 will be interpreted as –the cutting edge profile—and –the at least one cutting edge—respectively.  Proper clarification is needed.
Claim 22 recites on line 3 “a cutting edge profile of at least one cutting edge”.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth “a cutting edge profile” and “at least one cutting edge”; it is unclear if the “cutting edge profile” and the “at least one cutting edge” of claim 22 are additional to the ones claimed on claim 19 or not.  For purposes of expediting prosecution “a cutting edge profile” and “at least one cutting edge” of claim 22 will be interpreted as –the cutting edge profile—and –the at least one cutting edge—respectively.  Proper clarification is needed.
Claim 23 recites on lines 2-3 “a first region” of the first cutting edge end and “a second region” of the second cutting edge end.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth a first region” of the first cutting edge end and “a second region” of the second cutting edge end; and as such it is unclear if “a first region” of 
Claim 24 recites on line 2 “a cutting edge profile of at least one cutting edge”.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth “a cutting edge profile” and “at least one cutting edge”; it is unclear if the “cutting edge profile” and the “at least one cutting edge” of claim 24 are additional to the ones claimed on claim 19 or not.  For purposes of expediting prosecution “a cutting edge profile” and “at least one cutting edge” of claim 24 will be interpreted as –the cutting edge profile—and –the at least one cutting edge—respectively.  Proper clarification is needed.
Claim 25 recites on lines 2-3 “a first region” of the first cutting edge end and “a second region” of the second cutting edge end.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth a first region” of the first cutting edge end and “a second region” of the second cutting edge end; and as such it is unclear if “a first region” of the first cutting edge end and “a second region” of the second cutting edge end of claim 25 are the same as set forth on claim 19.  For purposes of expediting prosecution “a first region” and “a second region” of claim 25 will be interpreted as –the first region —and –the second region—respectively.  Proper clarification is needed.
Claim 26 similarly recites on lines 2-3 “a first region” of the first cutting edge end and “a second region” of the second cutting edge end.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth a first region” of the first cutting edge end and “a second region” of the second cutting edge end; and as such it is unclear if “a first region” of the first cutting edge end and “a second region” of the second cutting edge end of claim 26 are the same as set forth on claim 19.  For purposes of expediting prosecution “a first 
Additionally, claim 26 also recites on lines 2-4 that a width of the rake face in the first region is “at most 0.4mm, preferably at most 0.3mm, and/or the width of the rake face in a second region of the second cutting edge end is at least 0.1mm, preferably 0.15mm”.  It is unclear which exactly the value of the each of the widths is.  The term “preferably” renders the claim indefinite since it is unclear whether the claimed limitations after the linking terms (preferably) are indeed part of the claim or not (see rejection of claim 28 for further details).
Further, there is insufficient antecedent basis for “the width” of the rake face in the second region, since no “width” of the rake face in the second region has been previously introduced.  For purposed of expediting prosecution “the width” of the rake face in the second region, will be interpreted as –a width--.  Further clarification is needed.
Claim 27 recites on line 2 “a cutting edge profile of at least one cutting edge”.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth “a cutting edge profile” and “at least one cutting edge”; it is unclear if the “cutting edge profile” and the “at least one cutting edge” of claim 25 are additional to the ones claimed on claim 19 or not.  For purposes of expediting prosecution “a cutting edge profile” and “at least one cutting edge” of claim 25 will be interpreted as –the cutting edge profile—and –the at least one cutting edge—respectively.  Proper clarification is needed.
Additionally, claim 27 recites on lines 3-4 that “the cutting edge profile extends in particular parallel to the imaginary center axis or comprises a finite angle with the imaginary center axis”.  First, there is a broad limitation (“extending”) followed by linking term “in particular” and a narrow limitation (“parallel to the imaginary center axis or comprises a finite angle with the imaginary center axis”) within the broad limitation, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim is also considered indefinite because there is a question or doubt as to whether the 
Second, it is unclear what are the metes and bounds of an angle being “finite”.  Is it that the angle is “constant”?  Further clarification is needed.
Claim 28:
Recites on lines 2 and 4 respectively: “a first region” of the first cutting edge end and “a second region” of the second cutting edge end.  The metes and bounds of the claim are not clearly set forth.  Note that since claim 19 already sets forth a first region” of the first cutting edge end and “a second region” of the second cutting edge end; and as such it is unclear if “a first region” of the first cutting edge end and “a second region” of the second cutting edge end of claim 28 are the same as set forth on claim 19.  For purposes of expediting prosecution “a first region” and “a second region” of claim 28 will be interpreted as –the first region —and –the second region—respectively.  Proper clarification is needed.
Recites on lines 2-4 that the value of the negative rake angle in the first region is “from at least 10˚ to at most 19˚, preferably from at least 12˚ to at most 17˚, preferably from at least 14˚ to at most 16˚, preferably 15˚”.  The metes and bounds of the claim are not clearly set forth.  It is unclear which exactly, the value of the negative rake angle is.  There is a broad limitation (from at least 10˚ to at most 19˚) followed by linking term “preferably” and a narrow limitation (preferably from at least 12˚ to at most 17˚) then an additional narrow limitation (preferably from at least 14˚ to at most 16˚) followed by another one narrow limitation (preferably 15˚) all being within the broad limitation, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim is also considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Recites on lines 4-6 that the value of the negative rake angle in the second region is “from at least 20˚ to at most 30˚, preferably from at least 22˚ to at most 28˚, preferably from at least 24˚ to at most 26˚, preferably 25˚”.  The metes and bounds of the claim are not clearly set forth.  It is unclear which exactly, the value of the negative rake angle is.  There is a broad limitation (from at least 20˚ to at most 30˚) followed by linking term “preferably” and a narrow limitation (preferably from at least 22˚ to at most 28˚) then an additional narrow limitation (preferably from at least 24˚ to at most 26˚) followed by another one narrow limitation (preferably 25˚) all being within the broad limitation, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim is also considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Recites on lines 8 that the value of the first clearance angle in the first region is “from at least 5˚ to at most 10˚, preferably at least 6˚ to at most 8˚, preferably 7˚”.  The metes and bounds of the claim are not clearly set forth.  It is unclear which exactly, the value of the clearance angle is.  There is a broad limitation (from at least 5˚ to at most 10˚) followed by linking term “preferably” and a narrow limitation (preferably at least 6˚ to at most 8˚) then an additional narrow limitation (preferably 7˚) all being within the broad limitation, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim is also considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Recites on lines 9-10 that the value of the first clearance angle in the second region is “from at least 15˚ to at most 20˚, preferably at least 16˚ to at most 18˚, preferably 17˚”.  The metes and bounds of the claim are not clearly set forth.  It is unclear which exactly, the value of the clearance angle is.  There is a broad limitation (from at least 15˚ to at most 20˚) followed by linking term “preferably” and a narrow limitation (preferably at least 16˚ to at most 18˚) then an additional narrow limitation (preferably 17˚) all being within the broad limitation, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim is also considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 29 recites on lines 2-4 that “a second flank face adjoins the first flank face on a circumference, to which a second clearance angle is assigned, which is preferably greater than the first clearance angle everywhere along the cutting edge profile”.  Similarly to the rejection of claim 28 above, it is unclear whether or not the second clearance angle is indeed greater than the first angle everywhere along the cutting edge profile, or not.  Further clarification is needed.
Claim 30 recites on lines 1-2 “the second clearance angle”, however there is insufficient antecedent basis for “the second clearance angle” since no second clearance angle has been previously introduced on claim 30 or claim 28 from which claim 30 directly depends on.  For purposes of expediting prosecution, claim 30 will be interpreted as depending on claim 29.
Further, claim 30 recites on lines 2-3 that “the second clearance angle along the cutting edge profile is constant and preferable from at least 16˚ to at most 21˚, preferably from at least 17˚ to at most 19˚, preferably 18˚”.  Similarly to the rejection above, it is unclear what the value of the second clearance angle is.  Is it constant? Is it from at least 16˚ to at most 21˚? Or from at least 17˚ to at most 19˚? Or 18˚.  (Similar to the rejection of claim 28 above).
Claim 31 recites on lines 2 and 4 respectively: “at least one cutting edge” and “a cutting insert connected to the main body and preferably soldered to the main body”.  Again, it is unclear the “at least one cutting edge” of claim 31 is the same “at least one cutting edge” of claim 19 or not.  For purposes of expediting prosecution “at least one cutting edge” of claim 31 will be interpreted as –the at least one cutting edge--.  Also, the term “preferably”, as explained on the rejection of claim 28 above, renders the claim indefinite since there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda US 2015/0224585.
In regards to claim 19, Kuroda discloses a milling head (10) capable of being used for a ball milling cutter, the milling head (10) comprising: an imaginary center axis (O); a first end being a working-side end (X) and a second end being a clamping-side end (Y) opposite the first end when viewed along the imaginary center axis (as in Figure 1A for example); and at least P; θH), a first clearance angle (α (αP; αH) and a wedge angle (refer to an angle                         
                            β
                        
                     formed between the flank face 6 and rake face 5; inherently determined by:                        
                             
                            β
                            =
                            90
                            -
                            x
                            ;
                            w
                            h
                            e
                            r
                            e
                             
                            x
                            =
                            α
                            +
                            θ
                             
                        
                    ), a value (θP, note that Kuroda explicitly discloses that the value of θP, ranges between 0˚ to -1˚, as in an embodiment disclosed on paragraph [0028]) of the negative rake angle in a first region (i.e. angle θP along I-I on region P) of the first cutting edge end (P on cross-section I-I) has a different value (note that specifically on paragraph [0026] Kuroda explicitly discloses that the rake angle is negative and increases in negative value as moving from the central axis O towards the periphery side of the end mill; making the rake angles different on each of sections I-I; II-II; also note that Kuroda explicitly discloses that the value of θH, ranges between -1˚ to -5˚, as in an embodiment disclosed on paragraph [0028]; as such, the different value of θH=-2 ) than in a second region (i.e. angle θH along II-II on region H) of the second cutting edge end (H on cross-section II-II); the first clearance angle (αP=12˚) in the first region (P) of the first cutting edge (cross-section I-I) end has a different value (note that specifically on paragraph [0029] Kuroda explicitly discloses that the flank or clearance angle increases in value as moving from the central axis O towards the periphery side of the end mill; making the flank of clearance angles different on each of sections I-I; and II-II)  than in the second region (H where angle H=13˚ when taken along II-II) of the second cutting edge end (H on cross-section II-II) (see Table 1 of Kuroda).
However, Kuroda fails to explicitly disclose that the value of the wedge angle along the cutting edge profile is constant.
Since Kuroda does, however, disclose that the that the value of the negative rake θP, ranges between 0˚ to -1˚ at section P where the clearance angle is αP=12˚ and that the value of the negative rake θH, ranges between -1˚ to -5˚ at section H where the clearance angle is αH=13 at section H, such that there is a wedge angle at a P section and another wedge angle at H section, then the value of the negative rake angles constitute defined angles of the cutting edge. 
Therefore, these angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on operational parameters when machining such as desired cutting edge strength when machining a specific type of material (i.e. harder materials require a larger angle while softer materials require a smaller angle).  
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of defined rake of the cutting edge, were disclosed in the prior art by Kuroda, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kuroda’s rake angle at P to be θP=-1 and at H to be θH=-2˚ respectively based on operational parameters and the desired cutting edge strength.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that as a result of the modification, a constant wedge angle/or included angle between the rake angle as modified and the clearance angle is yielded on both P and H and as such, along at least part of the cutting edge profile.
In regards to claim 20, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that wherein along the cutting edge profile, there are no two distinct points on the –at least one-- cutting edge where the –at least one-- cutting edge has identical 
In regards to claim 21, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that a value of at least one of the negative rake angles and the first clearance angles varies continuously along –the-- cutting edge profile of –the-- at least one cutting edge (note that Kuroda explicitly discloses that the value of both the rake angles and clearance angles increase from one end to another end, such that value of one of the negative rake angles and first clearance angles varies continuously along the cutting edge profile).
In regards to claim 22, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that a value of at least one of the negative rake angles and the first clearance angles varies linearly along –the-- cutting edge profile of –the-- at least one cutting edge (note that Kuroda explicitly discloses that the value of both the rake angles and clearance angles increase from one end to another end, also note the values of the rake angle θ at sections P, H and Q; and the values of clearance angle α at sections P, H and Q).
In regards to claim 23, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that a value of the first clearance angle is smaller in the first region of the first cutting edge end than in the second region of the second cutting edge end (refer to angle θP=12˚ which is smaller than angle θH=13˚).
In regards to claim 24, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that a value of the negative rake angle increases along --the-- cutting edge profile of –the-- at least one cutting edge to an extent to which the first clearance angle also increases (see Figures 3A-3C and paragraph [0026-0029]).
In regards to claim 25, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that the rake face (5) inherently (as shown in Figures 1A and 1B) has 
However, Kuroda is silent as having the width of the first region be greater than the width of the second region.
Nevertheless, Kuroda discloses that the rake face, has a width on both the first region and the second region and a person of ordinary skill in the art, upon reading the teachings of Kuroda, would have recognized the desirability of changing the width of the rake surface at different regions along the cutting edge accordingly depending on operational parameters; cutting edge strength and material of the workpiece being machined. Thus, it would have been obvious to a person of ordinary skill in the art to try having the rake face width of the first region be greater than the width of the rake face in the second region based on the teachings of Kuroda in an attempt to provide improved cutting edge strength when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the rake surface width be constant at both first and second regions; or the rake surface width at the first region be smaller than the width of the rake face at the second region).
In regards to claim 26, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that the rake face in –the-- first region has a width and the rake face in –the—second region, has a width.
However, Kuroda fails to disclose that the value of the width of the rake face in the first region is 0.3mm and that the value of the width of the rake face in the second region is 0.15mm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the width of the rake face in the first region and the width of the rake face in the second region be as desired (such as 0.3mm and 0.15mm respectively) based on the teachings of Kuroda, since it has been held that discovering an optimum value of a result effective variable (operational machining parameters, cutting edge 
In regards to claim 27, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that –the-- cutting edge profile of at least one cutting edge is curved and extends at an angle with the imaginary center axis (see Figures 1A and 1B).
In regards to claim 28, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that a) the value of the negative rake angle in the first region of the first cutting edge end is within a range, and/or in the second region of the second cutting edge end is within a range; and/or b) the first clearance angle in the first region of the first cutting edge end is within a range, and/or in the second region of the second cutting edge end is within a range.
Since Kuroda does, however, disclose that the that the values of each of the negative rake θP and clearance angle αP, both in the first region P are each within a range and that the values of each of the negative rake θH and clearance angle αH, both in the second region H are also each within a range; then the values of the negative rake angles and clearance angles at each of the first region and second region, constitute defined angles of the cutting edge. 
Therefore, these angles are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on operational parameters when machining such as desired cutting edge strength when machining a specific type of material.  
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of defined negative rake angle at the first and second regions of the cutting edge and defined clearance angle at the first and second regions of the cutting edge, were disclosed in the prior art by Kuroda, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Kuroda’s negative angle at each of P and H regions respectively and clearance angle 
In regards to claim 31, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that the milling head comprises a main body, and wherein –the-- at least one cutting edge is formed directly on the main body (see Figures 1A-2).
In regards to claim 32, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses that the milling head is capable of being used in combination with a ball track milling cutter.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda US 2015/0224585 in view of WO 2010/047428 (hereafter—WO’428--).
In regards to claim 29, Kuroda discloses that the milling head according to claim 19, Kuroda also discloses the first flank face on a circumference.
However, Kuroda fails to explicitly disclose that there is a second flank adjoining the first flank face, the second flank having a second clearance angle.
Nevertheless, WO’428 teaches that it is well known in the art of milling, to have a milling head where there is a first flank 32 and a second flank 34, the second flank 34 having a second clearance angle G (see Figures 4 and 5).
A person having ordinary skill in the art would have recognized that by providing two flank surfaces on the cutting edge, avoidance of surface contact between the milling tool and the work piece during the cutting process is obtained and as such, improves surface finish (see page 6, lines 18-24 of WO’428).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Kuroda’s milling too, such that an additional or second flank adjoins the first flank face as taught by WO’428 to avoid surface contact between the milling tool and the workpiece during machining and improving surface finish.
claim 30, Kuroda as modified discloses that the milling head according to claim --29--, Kuroda as modified also discloses that the second clearance angle along the cutting edge profile has a constant value.
Nevertheless, Kuroda as modified fails to disclose that the value of the second clearance angle is of 18˚.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the value of the second clearance be as desired (such as of 18˚) based on the teachings of WO’428, since it has been held that discovering an optimum value of a result effective variable (improved surface finish and prevention of interference between the workpiece and tool) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722